       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND


DARIUS KIMBROUGH,

       Plaintiff,                           Case No. 17-3477-CCB

v.

TYLER SENTZ, et al.,

       Defendants.


 PLAINTIFF’S MOTION IN OPPOSITION TO SUMMARY JUDGMENT

      NOW COMES Plaintiff, Darius Kimbrough, by and through counsel,

Solomon M. Radner and Excolo Law PLLC, and file this response in opposition to

Defendants’ Motion for Summary Judgment. For the reasons stated herein, Plaintiff

respectfully requests this honorable court deny Defendant’s motion.


Dated: October 5, 2020                       Respectfully Submitted,

                                             Excolo Law, PLLC

                                             /s/ Solomon M. Radner
                                             Solomon M. Radner (20195)
                                             Attorney for Plaintiff
                                             26700 Lahser Rd., Suite 401
                                             Southfield, MI 48033
                                             (248) 291-9712
                                             sradner@excololaw.com



                                        i
          Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 2 of 20



                                        TABLE OF CONTENTS




TABLE OF CONTENTS .......................................................................................... ii
TABLE OF AUTHORITIES .................................. Error! Bookmark not defined.
STATEMENT OF FACTS ........................................................................................1
LEGAL STANDARD ................................................................................................3
ARGUMENT .............................................................................................................5
  I. Defendants are Not Entitled to Qualified Immunity Because A
     Reasonable Jury Could Find They Violated Plaintiff’s Clearly
     Established Constitutional Rights. .......................................................................5
     A. A Reasonable Jury Could Find Defendants Unlawfully
     Arrested Plaintiff Because, Given the Totality of the
     Circumstances, They Did Not Have Probable Cause to
     Effectuate an Arrest. ............................................................................................6
     B. A Reasonable Jury Could Find The Defendants Applied
     Excessive Force When They Dragged Plaintiff from his
     Home, Slammed Him to the Ground, and Knelt on His Back
     and Neck for an Extended Period of Time. .......................................................10
     C. A Reasonable Jury Could Find Defendant Officers
     Failed to Intervene as They Were Aware that Plaintiff’s
     Rights were being Violated, had Reasonable Opportunity to
     Act, and Chose not to Act..................................................................................13
     D. Plaintiff Constitutional Rights Were Clearly Established
     Barring a Grant of Qualified Immunity .............................................................14
CONCLUSION ........................................................................................................17




                                                          ii
        Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 3 of 20



                            STATEMENT OF FACTS

      On August 14, 2014, Plaintiff was outside of his home riding a bicycle with a

friend. (Ex. 1, Darius Kimbrough Dep., at p. 19:19-20:2, 43:13-14). Unbeknownst

to Plaintiff, Defendant Officer Perry and Defendant Officer Sentz had stopped a

rental vehicle a short distance from Plaintiff’s home. (Ex. 2, Ryan Perry Dep., at p.

10:10-13, 33:19-34:8; Ex. 3, Tyler Sentz Dep., at p. 36:12-14). The vehicle had

crossed over the center line, leading Defendant officers to suspect a traffic violation.

(Id.). Upon stopping the vehicle, the driver and two passengers fled the scene. The

fourth vehicle occupant, David Smith, exited the vehicle with his hands up and

remained on the scene. (Ex. 2 at p. 31:11-32:8, 40:12-18). Defendant Perry remained

with Smith for some time. (Id. at 18:20-19:3). At this point, when some of the

occupants and the driver of the vehicle fled the scene, Defendant Officer Perry

suspected that the vehicle may have been stolen. (Ex. 2 at p. 41:19-42:2).

      Officer Sentz observed a thin black male in a white tank top and dark shorts

exit the driver’s seat and flee the scene. (Id. at p. 36:10-20, 38:8-11, 49:4-10).

Defendant Perry, on the other hand, could not identify the driver despite witnessing

the same events as Sentz from substantively the same vantage point. (Id at p. 51:8-

13). Curiously, Defendant Officers Perry and Sentz cannot agree on who wrote the

police report after the incident. Both appear to insist that they wrote the report. (Ex,

2 at p. 32:15-21; Ex. 3 at p. 104:3-9).


                                           1
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 4 of 20



      Despite Defendant Officers Perry and Sentz belief that the vehicle may have

been stolen, it was not reported stolen. (Ex. 2 at p. 612-3). Furthermore, neither

officer attempted to contact the rental company that owned the vehicle, or the person

to whom the vehicle was rented to. (Ex. 3 at p. 57:11-20, 68:5-7, 101:4-17; Ex. 2 at

p. 54:5-12, 24:3-9). Ultimately, Defendant Perry released Smith without questioning

him about the incident; notably, Perry believes it would have been inappropriate to

question Smith even if the vehicle had been stolen. (Ex. 2 at p. 62:2-6). Further,

Defendants made no effort to discover whether the vehicle was in fact stolen. (Ex. 3

at p. 63:16-21, 71:12-16; Ex. 2 at p. 61:2-3). Defendant Perry has been an officer for

more than 10 years and is charged with training officers. (Id. at p. 5:5-18, 66:7-11).

      While Defendant Sentz was in pursuit of the driver of the vehicle, he lost sight

of him. (Ex. 3 at p. 41:15-17). Defendant Officer Van Curan and Officer Bossi were

on foot patrol when they saw Plaintiff playing outside of his home. (Id. at p. 48:19-

49:9; Ex. 1 48:12-17). On this day, Plaintiff had been wearing a white tank top and

dark shorts. He was about 5’ 7” and 130 pounds. (Ex. 1 at p. 51:17-52:20). Believing

Plaintiff matched the description provided over the radio by Sentz, Officer Van

Curan pursued Plaintiff, chasing him into his home and dragging him down his

stairs. (Ex. 3 at p. 48:19-49:9, 51:5-15, Ex. 4, Johnathan Van Curan dep., at p. 11:5-

6). Shalik Fulton identified officer Perry as one of the officers whom was dragging

Plaintiff down the stairs. (Ex. 5 Shalik Fulton Dep., at p. 41:11-42:1, 45:1-48:2).


                                          2
        Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 5 of 20



Defendant Sentz purports that he positively identified Plaintiff as the driver of the

vehicle. Admittedly, he did so despite only seeing the driver for a matter of seconds

and without ever questioning Smith. (Ex. 3. at p. 71:12-16, 72:2-13).

      Though Plaintiff initially resisted being abruptly seized and dragged down the

steps of his home, this resistance lasted less than a minute. (Ex.1 at p. 79:20-21).

Plaintiff was taken outside, slammed to the ground, and arrested. (Id. at p. 80:3-9,

83:19-22, Ex. 6 Barbara Davis Dep., at p. 57:13-18). Despite the fact that Plaintiff

was compliant at this point, the arresting officers aggressively pinned Plaintiff to the

ground. Two were on his back and one knelt on Plaintiff’s neck. (Ex. 1 at p. 84:19-

85:6, Ex. 6 at p. 52:15-18). As a result of the force applied to the compliant Plaintiff,

he experienced pain in his ribs and to his wrist. (Ex. 1at p. 109:18-20, 113:13-16).

Plaintiff complained of the injuries at the scene. (Id.). Further, after being released

from police custody, Plaintiff was taken to the hospital where he was diagnosed with

a sprained wrist and bruised ribs. (Id. at p. 120:20-124:5). Plaintiff was required to

go to court on his birthday. (Id. at p. 124:21-125:3). All charges against Plaintiff

were subsequently dropped when the officers failed to show up in court. (Id. at p.

124:16-125:21).

                                LEGAL STANDARD

      A motion for summary judgment (MSJ) will only be granted if the evidence

demonstrates that there is no genuine issue of material fact and that the movant is


                                           3
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 6 of 20



entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Anderson v. Liberty

Lobby, Inc.; 106 S. Ct. 2505; 91 L.Ed.2d 202 (1986). A “genuine” dispute of material

fact exists where the conflicting evidence creates “fair doubt”; however, speculative

assertions alone fail to meet this threshold. Cox v. Cnty. of Prince William, 249 F.3d

295, 299 (4th Cir. 2001); see also Miskin v. Baxter Healthcare Corp., 107 F. Supp.

2d 669, 671 (D. Md.1999). Rather, the relevant inquiry is “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so

one sided that one party must prevail as a matter of law.” Anderson at 251-252.

      Furthermore, in order to demonstrate that no issue of material fact exists, the

movant is the movant is required cite to “particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations ..., admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of Greensboro, 714 F.3d 828,

833 (4th Cir.2013). If the movant successfully demonstrates that there is no issue of

material fact, then “the burden shifts to the nonmoving party to identify evidence

that shows that a genuine dispute exists as to material facts.” Celotex v. Catrett, 106

S. Ct. 2548, 91 L.Ed.2d 265 (1986). That is, “the evidentiary materials submitted

must show facts from which the finder of fact reasonably could find for the party

opposing summary judgment.” Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 91

L.Ed.2d 202 (1986). Nevertheless, “facts in support of or in opposition to a motion


                                          4
          Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 7 of 20



for summary judgment need not be in admissible form; the requirement is that the

party identify facts that could be put in admissible form.” Mallik v. Sebelius, 964 F.

Supp. 2d 531, 546 (D. Md.2013) (citing Niagara Transformer Corp. v. Baldwin

Techs., Inc., No. DKC–11–3415, 2013 WL 2919705, at *1 n. 1 (D. Md. June 12,

2013)).

      Finally, when deciding a motion for summary judgment, the court must view

the evidence in the light most favorable to the nonmoving party, and it must draw

all inferences in favor of the nonmovant. United States v. Diebold, Inc., S. Ct. 993,

994; 8 L.Ed.2d. 176 (1962).

                                    ARGUMENT

I.    DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY
      BECAUSE A REASONABLE JURY COULD FIND THEY VIOLATED
      PLAINTIFF’S CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS.

      “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.’”

Pearson v. Callahan, 129 S. Ct. 808, 815, 172 L. Ed. 2d 565 (2009). That is,

“[q]ualified immunity balances two important interests—the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.” Id.


                                           5
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 8 of 20



      Further, a right is clearly established where, “[t]he contours of [a] right [are]

sufficiently clear” that every “reasonable official would [have understood] that what

he is doing violates that right.” Anderson v. Creighton, 107 S.Ct. 3034, 97 L.Ed.2d

523 (1987). That is, to be considered “clearly established” existing precedent would

need to place the “statutory or constitutional question beyond debate.” Carroll v.

Carman, 135 S. Ct. 348, 350, 190 L. Ed. 2d 311 (2014) (quoting Ashcroft v. al-Kidd,

131 S. Ct. 2074, 2083, 179 L. Ed. 2d 1149 (2011)).

   A. A Reasonable Jury Could Find Defendants Unlawfully Arrested Plaintiff
      Because, Given the Totality of the Circumstances, They Did Not Have
      Probable Cause to Effectuate an Arrest.

      The gravamen of all definitions of probable cause for an arrest is the existence

of reasonable grounds for belief that a crime has been committed and that the person

being arrested committed the crime. Brinegar v. United States, supra, 69 S. Ct. 1302,

93 L. Ed. 1879; Carroll v. United States, 45 S. Ct. 280, 69 L. Ed. 543 (1925).

Moreover, “[p]robable cause for a warrantless arrest is defined as ‘facts and

circumstances within the officer’s knowledge that are sufficient to warrant a prudent

person, or one of reasonable caution, in believing, in the circumstances shown, that

the suspect has committed, is committing, or is about to commit an offense.” United

States v. Coleman, 100 F. Appx. 202, 204 (4th Cir. 2004) (quoting United States v.

Gray, 137 F.3d 765, 769 (4th Cir. 1998)). Whether probable cause for an arrest exists

is determined by a “totality-of-the circumstances” approach. Illinois v. Gates, 462


                                          6
        Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 9 of 20



U.S. 213, 230, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983). Ultimately, the Court’s

“inquiry is whether [the officers’] action [were] that of reasonable and prudent police

officers in view of the circumstances as they appeared at the time of arrest.” Ralph

v. Pepersack, 335 F.2d 128, 132 (4th Cir. 1964)

      Turning to Smith v. Munday, the Court held that the investigating officer did

not have probable cause to arrest the Plaintiff. Smith v. Munday, 848 F.3d 248, 252

(4th Cir. 2017). There, the investigating officer had received a tip from a confidential

informant (CI). The CI informed the officer that “’April Smith,’ a skinny, black

woman, sold him crack cocaine. He did not know if she had been convicted for

selling crack cocaine before or if she lived in the county.” Id. at p. 253. The

investigating officer then conducted a “broad search in the department's database of

individuals with criminal histories, looking for a woman of the same name,” “[a]nd

when he found multiple individuals, at least two of whom were black women named

April Smith weighing between 130 and 140 pounds, he chose one for no immediately

apparent reason.” Id.

      The court reasoned that because the defendant officer made no attempt to

determine whether the Plaintiff was in fact the person whom the CI had informed

them of, he failed to demonstrate that there was probable case for the arrest. Id. The

court further reasoned that, although “[a]n investigating officer need not “exhaust

every potential avenue of investigation,” they must “conduct some sort of


                                           7
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 10 of 20



investigation and assemble individualized facts that link the suspect to the crime.”

Id. at p. 254. There the officers failed to do so. Id. (citing Wadkins v. Arnold, 214

F.3d 535, 543 (4th Cir. 2000)).

      Turning to the present case, it is apparent that the Defendant officers failed to

establish probable cause prior to arresting Plaintiff. In fact, the circumstances in the

present case are quite similar to those present in Munday—thus, clearly establishing

that merely matching a description does not give rise to probable cause. Like the

Plaintiff in Munday, Plaintiff in the present case does appear to match the description

that Officer Sentz purportedly radioed to other officers. However, as in Munday,

matching a description alone is insufficient to create probable cause for an arrest;

there must be “assemble individualized facts that link the suspect to the crime.” In

the present case, as in Munday, the officers failed to conduct any semblance of an

investigation, and any investigation they did do only discredited the assumption that

the vehicle was stolen or that Plaintiff had been the driver.

      First, the officers failed to establish that a crime had even been committed.

That is, they never learned whether the vehicle was stolen. In fact, they never

questioned Smith about whether the vehicle was stolen or who was in the vehicle

despite detaining him and recording some of his information. (Ex. 2 at p. 62:2-6).

Furthermore, the officer did not contact the renal company or the renter of the vehicle

to determine whether the vehicle had been stolen. (Ex. 3 at p. 57:11-20, 68:5-7,


                                           8
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 11 of 20



101:4-17; Ex. 2 at p. 54:5-12, 24:3-9). Finally, the officers were informed that the

vehicle had not been reported stolen. (Ex. 2 at p. 612-3). As such, there was no

evidence that the vehicle was in fact stolen or that a crime had been committed.

      Further, assuming arguendo that a crime had been committed, Defendant

officers failed to demonstrate the existence of individualized facts that would link

Plaintiff to the crime. Rather, when considering the totality of the circumstances, any

information he officers obtained weigh in favor of the conclusion Plaintiff was not

the suspected driver of the vehicle. Several witnesses attempted to explain to the

officers that Plaintiff had simply been playing in his yard and could not possibly

have been driving a stolen vehicle. (Ex. 1 at p. 19:19-20:2, 43:13-14; Ex. 5 at p.

32:14-21, 36:17-20, Ex. 6, Barbara Davis Dep., at p. 58:15-59:8).

      Defendant Van Curan purports individually that even if probable cause did

not exist for the arrest he should be shielded from liability because even if he was

mistaken about whether probable cause existed, this mistake was objectively

reasonable. Plaintiff disagrees. Per Defendant Van Curen’s own testimony, when he

began pursing Plaintiff on foot, he did not know whether Plaintiff was the suspect—

he only knew Plaintiff matched the description. (Ex. 4 at p. 69:7-12). As such,

Defendant Van Curan would need more individualized facts linking Plaintiff to a

crime before he could lawfully effectuate an arrest. Yet, Defendant Van Curan’s own

testimony indicates he was never informed that Plaintiff had stolen a vehicle or


                                          9
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 12 of 20



otherwise committed a crime. (Ex. 5 at p. 11:10-15). As such, Defendant Van Curan

fails to demonstrate what individualized facts he obtained from his fellow officers

would render his actions “objectively reasonable.” That is, the totality of the

circumstances indicate that Defendant Van Curan did not possess any information—

whether accurate or not—that would render his actions objectively reasonable.

      Finally, Defendant Perry attempts to argue that he did not participate in the

arrest of Plaintiff. However, the record supports the conclusion that this is a question

of fact for the jury because a witness not only placed Perry on the scene at the time

of the arrest, the witness recalls seeing Perry physically engaged in arresting

Plaintiff. (Ex. 5 at p. 41:11-42:1, 45:1-48:2).

      For the above-mentioned reasons, it would be inappropriate to grant summary

judgment as there remains a question of fact as to whether the arrest was lawful and

whether Perry was on the scene at the time of the arrest.

   B. A Reasonable Jury Could Find The Defendants Applied Excessive Force
      When They Dragged Plaintiff from his Home, Slammed Him to the
      Ground, and Knelt on His Back and Neck for an Extended Period of
      Time.
      “The Fourth Amendment inquiry is one of ‘objective reasonableness’ under

the circumstances.” Graham v. Connor, 490 U.S. 386, 399, 109 S. Ct. 1865, 1873,

104 L. Ed. 2d 443 (1989). In determining whether the use of force was “objectively

reasonable” under the fourth amendment, the court must consider “the severity of

the crime at issue, whether the suspect poses an immediate threat to the safety of

                                          10
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 13 of 20



officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1872, 104

L. Ed. 2d 443 (1989). Such an inquiry requires a balancing of “the nature and quality

of the intrusion on the individual's Fourth Amendment interests against the

importance of the governmental interests alleged to justify the intrusion.” Tolan v.

Cotton, 134 S. Ct. 1861, 1865, 188 L. Ed. 2d 895 (2014). As such, “the question is

whether the officers' actions are “objectively reasonable” in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation.” Id. at 397.

      First, Plaintiff maintains that any force applied to effectuate his arrest was

unlawful as there was no lawful basis for his arrest and thus no lawful basis to use

any force on Plaintiff. As Plaintiff tripped and entered his home he was immediately

grabbed by Defendant Officers and pulled down the stairs. (Ex. 1, p. 74-75).

      Nevertheless, assuming arguendo that there was a lawful basis, the force

applied in effectuating Plaintiff’s arrest was still excessive. Turning to Rowland v.

Perry, the Court held that Defendant Officers applied excessive force when they

attempted to gain control over a suspect. Rowland v. Perry, 41 F.3d 167, 171 (4th

Cir. 1994) There, Defendant Officers had attempted to arrest Plaintiff for keeping a

five dollar bill he knew had been lost. During the course of arrest, Plaintiff resisted

and Defendant Officer attempted to quell him by throwing his weight against


                                          11
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 14 of 20



Plaintiff’s leg. Id. at p. 172. In doing so, the officer injured Plaintiff’s knee, causing

it to crack. Although Plaintiff was resisting, the Court reasoned that the use of force

was excessive because the crime was minor and there was no evidence that the

Plaintiff posed a risk of harm to the officers. Id. at p. 174. See also Smith v. Ray, 781

F.3d 95, 103 (4th Cir. 2015) (“Nor could a reasonable officer believe that [plaintiff’s]

initial act of pulling her arm away when [officer] grabbed her without warning or

explanation justified Ray's decision to throw her down, jam his leg into her back,

and wrench her arm behind her.”). A police officer “cannot use [a] slight resistance

to the attack to justify his escalation of the conflict.” Smith, 781 F.3d at 103.

      Application of the Graham factors in conjunction with Rowland and Smith

make it apparent that the force applied was excessive, and Plaintiff’s right to be free

from such force was clearly established. First, Plaintiff, a minor at the time, at most

was suspected of stealing a vehicle—he was not suspected of violent crime. Second,

as was the case in Rowland there is no evidence to suggest that Plaintiff posed an

immediate threat to the officers. At no point did any officer testify they believed

their safety was threatened by Plaintiff. Finally, Plaintiff resisted arrest for less than

a minute out of fear. He then complied with Defendant Officer’s orders. (Ex.1 at p.

79:20-21). Yet, it was not until Plaintiff was compliant that Defendant Officers

aggressively slammed Plaintiff into the ground, kneeling on his back and neck for

an extended period of time. (Ex. 1 at p. 84:19-85:6, Ex. 6 at p. 52:15-18). Thus, it


                                           12
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 15 of 20



was excessive force to slam Plaintiff to the ground and kneel on his back and neck

once he was already compliant and handcuffed. 1

      As such, Defendants have failed to establish that their use of force was not

excessive, and their motion should be denied.

    C. A Reasonable Jury Could Find Defendant Officers Failed to Intervene as
       They Were Aware that Plaintiff’s Rights were being Violated, had
       Reasonable Opportunity to Act, and Chose not to Act.

      “The concept of bystander liability is premised on a law officer's duty to

uphold the law and protect the public from illegal acts, regardless of who commits

them.” Randall v. Prince George's Cty., Md., 302 F.3d 188, 203 (4th Cir. 2002).

Thus, if a bystanding officer (1) is confronted with a fellow officer’s illegal act, (2)

possesses the power to prevent it, and (3) chooses not to act, he may be deemed an

accomplice and treated accordingly. Id.

      Defendants definitively state that because there was no constitutional

violation, there can be no bystander liability. However, as demonstrated above,

Plaintiff has established the existence of several fact questions that should result in

the denial of Defendants’ Summary Judgement motion.




1
  For the reasons outlined in IA, there remains a question of fact as to whether Perry
and Sentz participated in the arrest. Thus, the Court must reject Defendants assertion
that they did not participate in the use of excessive force. Though Plaintiff himself
cannot identify the officers who arrested him, other witnesses did.
                                          13
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 16 of 20



      Further, the facts indicate that Defendant Officer Sentz and Perry were on the

scene at the time of the arrest. (Ex. 5 p. 41:11-42:1, 45:1-48:2; Ex. 3. at p. 71:12-16,

72:2-13). As such, both officers had, at the very least, the opportunity and means to

stop Plaintiff from being arrested without probable cause. Furthermore, Van Curan’s

testimony implies that no one told him that the vehicle was stolen or that a crime had

been committed. (Ex. 4 at p. 69:7-12). As such, he too had a duty and the opportunity

to intervene in the unlawful arrest of Plaintiff.

       Moreover, there is a question of fact as to when the officers arrived on

scene—permitting the fact finder to draw the inference that the Officers—if they

were not involved in the arrest—could have intervened in the use of force.

      Finally, Defendants argue that even if a constitutional violation had occurred,

there is no evidence they had the opportunity to intervene. This ignores a great deal

of the testimony given by the witnesses. In fact, it appears as though Plaintiff was

on the ground for about 15 to 30 minutes before he was then moved to a police

vehicle and taken to booking. (Ex. 1 at p. 88:2-7, Ex. 7 at p. 79:11-17). As such,

there is a question of fact as to whether the Defendants had the opportunity to

intervene.

      As such, Defendants fail to establish that there is no question of material fact

with respect to Plaintiff’s bystander liability claims.

   D. Plaintiff Constitutional Rights Were Clearly Established Barring a Grant
      of Qualified Immunity
                                           14
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 17 of 20



      It was clearly established on the date in question that an officer violates the

Fourth Amendment if he effects a warrantless arrest knowing he lacks probable

cause. See Rogers v. Pendleton, 249 F.3d 279, 290 (4th Cir. 2001) (“If a person is

arrested when no reasonable officer could believe, in light of the contours of the

offense at issue, that probable cause exists to arrest that person, a violation of a

clearly established Fourth Amendment right to be arrested only upon probable cause

ensues.”). In the Fourth Amendment arena, the “requirement that an officer have

probable cause to seize and arrest an individual has been clearly established

constitutional law for decades.” McDaniel v. Maryland, No. RDB–10–189, 2010

WL 3260007, at *8 (D. Md. Aug. 18, 2010).See, e.g., United States v. Di Re, 332

U.S. 581, 595, 68 S. Ct. 222, 92 L. Ed. 210 (1948) (“It is the officer's responsibility

to know what he is arresting for, and why”); Heien v. North Carolina, 135 S. Ct.

530, 539–40, (U.S. 2014) (“an officer can gain no Fourth Amendment advantage

through a sloppy study of the laws he is duty-bound to enforce.”)

      The Fourth Amendment right to be free from unreasonable searches and

seizures protects an individual’s right to be free from excessive force during an

arrest. Jones v. Buchanan, 325 F.3d 520, 527 (4th Cir. 2003). It is clear from the

Fourth Circuit's decision in Jones that it was well-established by September 2000

that when an individual does not pose an objective threat to an officer, the officer's

right to use force is severely limited. Id. at 531–35. In addition, it has been clearly


                                          15
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 18 of 20



established in the Fourth Circuit that an officer is not entitled to use “unnecessary,

gratuitous, or disproportionate force” against a nonviolent misdemeanant who poses

no threat to safety. See Meyers v. Baltimore Cty., Md., 713 F.3d 723, 734–35 (4th

Cir. 2013).

      It is also clearly established that when officers use using “unnecessary,

gratuitous, and disproportionate force to seize a secured, unarmed citizen,” they do

not act in an objectively reasonable manner and, thus, are not entitled to qualified

immunity. Bailey v. Kennedy, 349 F.3d 731, 744–45 (4th Cir.2003); See also

Champion v. Outlook Nashville Inc., 380 F.3d 893 ,903 (6th Cir. 2004),( “it is ...

clearly established that putting substantial or significant pressure on a suspect’s back

while that suspect is in a face-down prone position after being subdued and/or

incapacitated constitutes excessive force.”); Alexis v. McDonald's Restaurants of

Mass., Inc., 67 F.3d 341, 345, 352–53 (1st Cir.1995), (the First Circuit, citing

Rowland, reversed summary judgment on qualified immunity grounds to an officer

who removed the plaintiff, charged with trespass, from a restaurant, handcuffed her,

and dragged her to a police car, bruising her legs, when plaintiff offered testimony

that she posed no threat to the officers or the public and did not resist arrest.); Lester

v. Chicago, 830 F.2d 706, 714 (7th Cir. 1987) (holding that plaintiff stated trial

worthy Fourth Amendment “excessive force” claim when, during course of arrest




                                           16
       Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 19 of 20



for disturbing peace, plaintiff was kneed in the back, threatened with being struck,

dragged down a hallway, and handcuffed tightly, causing bruises on her wrists).

      Finally, “if a plaintiff has alleged a clearly established right, summary

judgment on qualified immunity grounds is improper as long as there remains any

material factual dispute regarding the actual conduct of the defendants.” Buonocore

v. Harris, 65 F.3d 347, 359–60 (4th Cir. 1995); see also Schultz v. Braga, 455 F.3d

470 (4th Cir. 2006) (genuine issue of material fact as to whether passenger was

making a dangerous, noncompliant movement just before agent shot him precluded

summary judgment on agent's claim of qualified immunity); Clem v. Corbeau, 284

F.3d 543 (4th Cir. 2002) (officer not entitled to qualified immunity at the summary

judgment stage where trial was necessary to resolve disputed facts as to whether

Clem posed an immediate threat of serious bodily harm).

      Taking Plaintiff’s version of the events true, as necessary for the non-moving

party at summary judgment, Plaintiff was merely walking down the street and into

his home when he was ambushed by Defendant Officers. He had done absolutely

nothing unlawful to give the officers a legal basis to seize him through excessive

force. Thus, because several material factual disputes exist as discussed herein, this

motion should be denied.

                                  CONCLUSION




                                         17
      Case 1:17-cv-03477-CCB Document 59 Filed 10/05/20 Page 20 of 20



      For the above-mentioned reasons, Plaintiff respectfully requests that this

Honorable Court deny Defendants’ motion for summary judgment in its entirety.



Dated: October 5, 2020                       Respectfully Submitted,

                                             Excolo Law, PLLC

                                             /s/ Solomon M. Radner
                                             Solomon M. Radner (20195)
                                             Attorney for Plaintiff
                                             26700 Lahser Rd., Suite 401
                                             Southfield, MI 48033
                                             (248) 291-9712
                                             sradner@excololaw.com




                         CERTIFICATE OF SERVICE

      Undersigned hereby states that on October 5, 2020 he caused the
      foregoing document to be filed electronically with the United States
      District Court and that a copy of said document was sent to all counsel
      of record through the Court’s CM/ECF electronic filing system.

                              /s/ Solomon M. Radner




                                        18
